

115 HR 1783 IH: Improving Veterans Access to Quality Care Act of 2017
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1783IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Graves of Missouri (for himself, Ms. Schakowsky, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo revive and expand the Intermediate Care Technician Pilot Program of the Department of Veterans
			 Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Veterans Access to Quality Care Act of 2017. 2.Expansion of availability of prosthetic and orthotic care for veterans (a)Establishment or expansion of advanced degree programs To expand availability of careThe Secretary of Veterans Affairs shall work with institutions of higher education to develop partnerships for the establishment or expansion of programs of advanced degrees in prosthetics and orthotics in order to improve and enhance the availability of high quality prosthetic and orthotic care for veterans.
			(b)Report
 (1)In generalNot later than one year after the effective date specified in subsection (d), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth a plan for carrying out subsection (a).
 (2)Development of planThe Secretary shall develop the plan required under paragraph (1) in consultation with veterans service organizations, institutions of higher education with accredited degree programs in prosthetics and orthotics, and representatives of the prosthetics and orthotics field.
				(c)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2017 for the Department of Veterans Affairs, $5,000,000 to carry out this section.
 (2)AvailabilityThe amount authorized to be appropriated by paragraph (1) shall remain available for expenditure until September 30, 2020.
 (d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			3.Provision of full practice authority for advanced practice registered nurses, physician assistants,
			 and other health care professionals of the department of veterans affairs
 (a)Full practice authorityThe Secretary of Veterans Affairs shall provide full practice authority to advanced practice registered nurses, physician assistants, and such other licensed health care professionals of the Department of Veterans Affairs as is consistent with the education, training, and certification of such health care professionals.
 (b)Inapplicability of State limitationsFull practice authority shall be provided by the Secretary under subsection (a) to health care professionals described in that subsection without regard to any limitation that would otherwise be imposed on the health care practice of such professionals by a licensing or credentialing body of a State or otherwise under State law.
 (c)DefinitionsIn this section: (1)The term advanced practice registered nurse has the meaning given that term in section 5509(e)(1) of Public Law 111–148 (42 U.S.C. 1395ww note).
 (2)The term full practice authority means— (A)with respect to an advanced practice registered nurse, the full scope of practice for the area of nursing practiced by the advanced practice registered nurse as determined by the national professional association or organization, a successor association or organization, or any other appropriate entity as determined by the Secretary for such area of nursing;
 (B)with respect to a physician assistant, the full scope of practice for the area of medicine practiced by the physician assistant as determined by the national professional association or organization, a successor association or organization, or any other appropriate entity as determined by the Secretary for such area of medicine; and
 (C)with respect to any other licensed health care professional not specified in subparagraph (A) or (B), the full scope of practice for the area of medicine practiced by the licensed health care professional as determined by the national professional association or organization, a successor association or organization, or any other appropriate entity as determined by the Secretary for such area of medicine.
 (3)The term physician assistant has the meaning given that term in section 1861(aa)(5)(A) of the Social Security Act (42 U.S.C. 1395x(aa)(5)(A)).
				4.Transfer of health care provider credentialing data from Secretary of Defense to Secretary of
			 Veterans Affairs
 (a)In generalIn a case in which the Secretary of Veterans Affairs hires a covered health care provider, the Secretary of Defense shall, after receiving a request from the Secretary of Veterans Affairs for the credentialing data of the Secretary of Defense relating to such health care provider, transfer to the Secretary of Veterans Affairs such credentialing data.
 (b)Covered health care providersFor purposes of this section, a covered provider is a health care provider who— (1)is or was employed by the Secretary of Defense;
 (2)provides or provided health care related services as part of such employment; and (3)was credentialed by the Secretary of Defense.
 (c)Policies and regulationsThe Secretary of Veterans Affairs and the Secretary of Defense shall establish such policies and promulgate such regulations as may be necessary to carry out this section.
 (d)Credentialing definedIn this section, the term credentialing means the systematic process of screening and evaluating qualifications and other credentials, including licensure, required education, relevant training and experience, and current competence and health status.
 (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			